Bloodworth, J.
Trowbridge was arraigned in the recorder’s court of the city of Atlanta, charged with a violation of the following city ordinance: “It shall be unlawful for any person, firm or corporation, their agents or employes to empty or discharge any trade refuse of any kind or character into a sewer within the city limits of the City of Atlanta, without first securing a permit from the chief of construction authorizing same.” On being convicted he made application to the superior court of Fulton county for a writ of certiorari. This was sanctioned, and upon a hearing of the case the following order was passed: “The within certiorari is hereby overruled and the judgment of the recorder’s court is affirmed.” To this order the plaintiff in error “now excepts and assigns the same as error upon the ground that it was contrary to law, in that the evidence did not justify the decision under the law of the case.” There is ample evidence to support the finding of the court, and no error was committed in overruling the certiorari and in affirming the ruling of the recorder.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.